DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 7/27/2021, with respect to the rejection(s) of claim(s) 9, 11-17, 19 and 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stamminger and Koehnsen.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  claims 1, 9 and 13 recite the lifter mounted to the drum and to the rear perforated wall which is not possible as the drum and wall are moving relative to each other.  Examiner presumes the claims are intended to recite something to the effect of mounted to the drum and mounted adjacent to the rear perforated wall.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 13-16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Stamminger (DE19623959A1).
Stamminger shows a clothes dryer comprising: a rotating drum having a rear perforated wall (5, 26b, fig. 1); an air inlet upstream of the rotating drum, the air inlet comprising: an air plenum chamber facing the rear perforated wall of the rotating drum (11, fig. 1); a lifter mounted to the rotating drum, the lifter comprising: a base portion that is mounted on a portion of the rear perforated wall of the rotating drum to define an inner chamber (18, 19); and an opening that conveys air from the inner chamber of the lifter into the rotating drum (26b, fig. 1); and the air plenum chamber delivering air from the air inlet, through the rear perforated wall, into the base portion of the lifter, and into the rotating drum when the lifter is in a first pre-determined position relative to the air plenum chamber (fig. 1); and the air plenum chamber delivering the air through the rear perforated wall directly into the rotating drum in a region that is circumferentially adjacent to the base portion of the lifter when the lifter is in the first pre-determined position relative to the air plenum chamber (fig. 1, arrows illustrated above 19’); wherein the air plenum chamber delivers air through the rear perforated wall directly into the rotating drum when the lifter is in a second pre-determined position relative to the air plenum chamber (fig. 1, rotation of drum moves lifter and base so that air blows freely into the drum), wherein the air delivered by the air plenum chamber through the rear .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 8, 9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stamminger in view of Koehnsen (WO9015178A1, applicant provided)..
As for claims 1 and 8, Stamminger discloses a clothes dryer comprising: a rotating drum defining a drying chamber, the rotating drum having a rear perforated wall 
As for claims 9, 11 and 12, Stamminger discloses a clothes dryer comprising: a rotating drum having a rear perforated wall (5, fig. 1); a lifter mounted to the rotating drum, the lifter having a plurality of openings to convey air from inside the lifter into the rotating drum (18) and a base portion that is mounted on a portion of the rear perforated wall of the rotating drum to define an inner chamber (19, 19’); an air inlet upstream of the rotating drum, the air inlet comprising an air plenum chamber facing a lower portion of the rear perforated wall of the rotating drum (11, fig. 1); the air plenum chamber delivering air through the rear perforated wall into the base portion of the lifter when the lifter is in a first pre-determined position relative to the air plenum chamber (fig. 1); and the air plenum chamber delivering the air through the rear perforated wall directly into the rotating drum in a region that is circumferentially adjacent to the base portion of the lifter when the lifter is in the first pre-determined position relative to the air plenum chamber (fig. 1, arrows illustrated above 19’); and the air plenum chamber delivering air through the rear perforated wall directly into the rotating drum when the lifter is in a second pre-determined position relative to the air plenum chamber (fig. 1, air will blow where 18 was when 18 rotates to a new position); wherein the air delivered by the air plenum chamber through the rear perforated wall is directed in an alternating flow path as a result of the first and second pre-determined positions of the lifter (fig. 1, air through lifter or directly into drum as lifter rotates); wherein the alternating flow path of the air resulting from the first and second pre-determined positions of the lifter generates a variable heat flux within the rotating drum (fig. 1, air through lifter or directly into drum as lifter rotates creates a varying variable heat flux).
Stamminger discloses the claimed invention except for an upper edge of the shaped air plenum chamber positioned lower than a center of the drying chamber.  Koehnsen teaches an upper edge of the shaped air plenum chamber positioned lower than a center of the drying chamber and/or rotating drum (fig. 3, illustrates base as substantially the same size as the duct) in order to provide increased pressure and flow through the lifter for increased mechanical action.  Stamminger would benefit equally from providing increased pressure and flow through the lifter for increased mechanical action.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Stamminger with an upper edge of the shaped air plenum chamber positioned lower than a center of the drying chamber as taught by Koehnsen in order to provide increased pressure and flow through the lifter for increased mechanical action. 
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stamminger in view of Koehnsen as applied to claim 1 and further in view of Lee (US 2012/0246962).
Stamminger discloses the rotating drum, the lifter, the air inlet, and the shaped air plenum define a closed system (fig. 1) and the claimed invention except for a closed loop system.  Lee teaches a closed loop system (fig. 2) in order to recycle already heated process air for increased efficiency.  Stamminger would benefit equally from recycling already heated process air for increased efficiency.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Stamminger with a closed loop system as taught by Lee in order to recycle already heated process air for increased efficiency. 
Claims 3-5, 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stamminger in view of Koehnsen as applied to claims 1 and 9 above.
Stamminger discloses wherein the shaped air plenum chamber has a shape wider than the triangular sector-shaped base portion of the lifter such that a portion of the air is delivered to the rotating drum through the rear perforated wall near the triangular sector-shaped base portion to direct air towards articles in the vicinity of the lifter (fig. 1).  The combination of Stamminger and Koehnsen discloses or teaches the shaped air plenum chamber has a shape substantially corresponding to the shape of the triangular sector-shaped base portion of the lifter (Koehnsen, fig. 6, illustrates features about the same size) in order to maximize pressure of flow out of the lifter and the claimed invention except for the triangular sector-shaped base portion has a circular wedge shape; wherein the triangular sector-shaped base portion covers an arc between 60 degrees and 100 degrees relative to a rotational axis of the rotating drum.  However, examiner notes that there are a limited number of shapes that a lifter ducts can logically take in a round drum transitioning from the periphery to the axis.  Stamminger probably does have a triangular shaped base but a view is not available to show it.  However a triangular shaped base would be obvious, choosing from a limited number of predictable solutions with a more than reasonable expectation of success.  The diameter of the drum is maximal at the periphery and narrows as it approaches the center at which the width equates to the thickness of a line orthogonal to the surface, that being the axis.  Any partial coverage of a round surface transitioning from the periphery to the axis of a round surface pretty much militates a wedge shape similar to a slice of pizza from a round pie.  As to partial coverage of a round feature totaling 360*, it would be obvious to try coverage of 180*, 90*, 45* and 22.5* of arc as the most logical of a limited number of practicable degrees of arc drum with a reasonable expectation of success.  It would . 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stamminger in view of Koehnsen as applied to claim 1 and further in view of Giugni (EP1690974A1, applicant provided).
Stamminger discloses the claimed invention except for the lifter is configured to receive a removable cartridge that contains an additive.  Giugni teaches the lifter is configured to receive a cartridge that contains an additive (claim 1, fig. 3A) in order to improve the smell of laundry for a more satisfied end user.  Stamminger would benefit equally from improving the smell of laundry for a more satisfied end user.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Stamminger with the lifter is configured to receive a cartridge that contains an additive as taught by Giugni in order to improve the smell of laundry for a more satisfied end user.  Giugni does not teach a removable cartridge.  However to make components separable is no more than obvious.  Please see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder .
 Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stamminger as applied to claim 13 above and further in view of Koehnsen. 
Stamminger discloses the claimed invention except for an upper edge of the air plenum chamber is positioned lower than a center of the rotating drum.  Koehnsen teaches an upper edge of the air plenum chamber is positioned lower than a center of the rotating drum (fig. 4) in order to provide increased pressure and flow through the lifter for increased mechanical action.  Stamminger would benefit equally from providing increased pressure and flow through the lifter for increased mechanical action.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Stamminger with an upper edge of the air plenum chamber is positioned lower than a center of the rotating drum as taught by Koehnsen in order to provide increased pressure and flow through the lifter for increased mechanical action. 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stamminger as applied to claim 13.
Stamminger discloses the claimed invention except for the base portion of the lifter has a triangular sector-shape.  Examiner notes that there are a limited number of shapes that a lifter ducts can logically take in a round drum transitioning from the periphery to the axis.  Stamminger probably does have a triangular shaped base but a view is not available to show it.  However, a triangular shaped base would be obvious for one of ordinary skill in the art, choosing from a limited number of predictable solutions with a more than reasonable expectation of success.  The diameter of the drum is maximal at the periphery and narrows as it approaches the center at which the width equates to the thickness of a line orthogonal to the surface, the axis.  Any partial coverage of a round surface transitioning from the periphery to the axis of a round surface pretty much militates a wedge shape similar to a slice of pizza from a round pie.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Stamminger with the base portion of the lifter has a triangular sector-shape because the feature would be obvious to try for one of ordinary skill in the art choosing from a limited number of choices with a reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762